            Case 4:19-cv-01231-JSW Document 64 Filed 12/20/19 Page 1 of 9




 1   ROBERTA L. STEELE, SBN 188198 (CA)
     MARCIA L. MITCHELL, SBN 18122 (WA)
 2   AMI SANGHVI, SBN 4407672 (NY)
     JAMES H. BAKER, SBN 291836 (CA)
 3   U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
     San Francisco District Office
 4   450 Golden Gate Ave., 5th Floor West
     P.O. Box 36025
 5   San Francisco, CA 94102
     Telephone No. (415) 522-3262
 6   Fax No. (415) 522-3425
     james.baker@eeoc.gov
 7
     Attorneys for Plaintiff
 8
                                    UNITED STATES DISTRICT COURT
 9
                                  NORTHERN DISTRICT OF CALIFORNIA
10
      U.S. EQUAL EMPLOYMENT OPPORTUNITY                       Case No.: 4:19-cv-01231-JSW
11    COMMISSION,
                                                              FIRST AMENDED COMPLAINT
12                   Plaintiff,                               CIVIL RIGHTS – EMPLOYMENT
13    and                                                     DISCRIMINATION

14    AYESHA FAIZ,                                            JURY TRIAL DEMAND

15                   Plaintiff-Intervenor,
16

17            vs.

18
      FIDELITY HOME ENERGY, INC., NORCAL
19    HOME SYSTEMS, INC., and Bradley Smith, an
      Individual.
20
                     Defendants.
21

22                                      NATURE OF THE ACTION
23           The United States Equal Employment Opportunity Commission brings this action under Title
24   VII of the Civil Rights Act of 1964 and Title I of the Civil Rights Act of 1991 to correct unlawful
25   employment practices on the basis of national origin and to provide appropriate relief to Charging
26   Party Ayesha Faiz who was adversely affected by such practices. As alleged below, Fidelity Home
27

FIRST AMENDED COMPLAINT                                   1                         Case No. 4:19-cv-01231-JSW
           Case 4:19-cv-01231-JSW Document 64 Filed 12/20/19 Page 2 of 9




 1   Energy, Inc. (Fidelity) subjected Ms. Faiz to a hostile work environment based on her Afghan
 2   national origin and constructively terminated her employment.
 3          Plaintiff EEOC also brings this action against Defendant NorCal Home Systems, Inc.
 4   (NorCal), which became the successor entity to Fidelity on or around September 5, 2019. Plaintiff
 5   EEOC adds NorCal to this lawsuit pursuant to Fed.R.Civ.P. 19(a)(1)(A), Fed.R.Civ.P. 15 and
 6   Fed.R.Civ.P. 65(d) in order to secure appropriate monetary and injunctive relief.
 7                                     JURISDICTION AND VENUE
 8          1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343
 9   and 1345. This action is authorized and instituted pursuant to §706(f)(1) and (3) of Title VII of the
10   Civil Rights Act of 1964, as amended (Title VII), 42 U.S.C. §2000e-5(f)(1) and (3) and §102 of the
11   Civil Rights Act of 1991, 42 U.S.C. §1981a.
12          2.      Venue is proper in the United States District Court for the Northern District of
13   California because the alleged unlawful employment practices were committed within the City of San
14   Leandro and the County of Alameda.
15                                   INTRADISTRICT ASSIGNMENT
16          3.      This action is appropriate for assignment to the Oakland Division of this Court because
17   the unlawful employment practices alleged were committed in Alameda County, which is within the
18   jurisdiction of the Oakland Division.
19                                                 PARTIES
20          4.      Plaintiff, the Equal Employment Opportunity Commission (EEOC), is the agency of
21   the United States of America charged with the administration, interpretation, and enforcement of Title
22   VII, 42 U.S.C. § 2000e-5(f)(1) and (3).
23          5.      At all relevant times until at least September 5, 2019, Defendant, Fidelity Home
24   Energy, Inc. (Fidelity) was continuously a California corporation doing business selling and installing
25   solar panels and other energy efficient products in the State of California and the City of San Leandro,
26   and continuously had at least 15 employees.
27          6.      At all relevant times until September 5, 2019, Defendant Fidelity was continuously an

FIRST AMENDED COMPLAINT                                   2                          Case No. 4:19-cv-01231-JSW
           Case 4:19-cv-01231-JSW Document 64 Filed 12/20/19 Page 3 of 9




 1   employer engaged in an industry affecting commerce, within the meaning of §701(b), (g) and (h) of
 2   Title VII, 42 U.S.C. § 2000e(b), (g) and (h).
 3          7.      Upon information and belief, since at least September 5, 2019, Defendant, NorCal
 4   Home Systems, Inc. (NorCal) has continuously been a California corporation doing business selling
 5   and installing solar panels and other energy efficient products in the State of California and the cities
 6   of San Leandro and Concord in Alameda County and/or Contra Costa County, respectively, and has
 7   continuously had at least 15 employees.
 8          8.      Since at least September 5, 2019, NorCal has continuously been an employer engaged
 9   in an industry affecting commerce, within the meaning of Sections 701(b), (g) and (h) of Title VII,
10   42 U.S.C. §§ 2000e(b), (g) and (h).
11          9.      On September 26, 2019, Fidelity filed a Certificate of Dissolution with the California
12   Secretary of State.
13          10.     NorCal was incorporated by former CEO of Fidelity, Bradley Smith, who became the
14   CEO for NorCal.
15          11.     Upon information and belief, as of September 5, 2019, NorCal had acquired all of
16   Fidelity’s goodwill, property and assets, including customer lists, customer files and business
17   records related to Fidelity’s former business operations.
18          12.     Upon information and belief, as of September 5, 2019, NorCal had acquired all of
19   Fidelity’s ownership of and legal interests in all transferable permits, authorizations and licenses
20   related to Fidelity’s former business operations.
21          13.     Upon information and belief, since at least September 5, 2019, NorCal has employed
22   substantially the same employees as did Fidelity prior to September 5, 2019.
23          14.     Up until mid-late September 2019, NorCal operated out of the same San Leandro
24   business address and facility as had Fidelity.
25          15.     NorCal’s website contains substantially the same information as did Fidelity’s.
26          16.     Since at least September 5, 2019, NorCal has sold and installed substantially the same
27   solar panels and energy efficient products as Fidelity.

FIRST AMENDED COMPLAINT                                    3                          Case No. 4:19-cv-01231-JSW
           Case 4:19-cv-01231-JSW Document 64 Filed 12/20/19 Page 4 of 9




 1          17.       At the time it acquired Fidelity’s assets, property and personnel, NorCal had actual
 2   notice of this lawsuit and/or the underlying Charge of Discrimination filed with the EEOC.
 3          18.       Since at least September 5, 2019, Fidelity has been unable to provide certain relief in
 4   this lawsuit, including injunctive relief, monetary relief and other relief that would involve the
 5   facilities, personnel and properties located at 2235 Polvorosa Ave., Ste. 230, San Leandro, CA
 6   94577 and at 4085 Nelson Ave, Concord, CA 94520.
 7          19.       NorCal is liable in this matter under the principles of successor liability.
 8                                    ADMINISTRATIVE PROCEDURES
 9
            20.       More than 30 days before the filing of this lawsuit, Ayesha Faiz filed a timely charge
10
     with the EEOC alleging that Fidelity violated Title VII.
11
            21.       On August 20, 2018, the EEOC issued to Fidelity a Determination for Ayesha Faiz’s
12
     charge finding reasonable cause to believe, inter alia, that Fidelity violated Title VII by subjecting
13
     Ms. Faiz to harassment and constructive discharge based on her national origin. The EEOC invited
14
     Fidelity to join in informal conciliation methods in a collective effort toward a just resolution of Ms.
15
     Faiz’s charge.
16
            22.       On August 28, 2018, the EEOC sent Fidelity a conciliation proposal outlining the terms
17
     required for resolution of the charge and claims described in the Determination referenced in paragraph
18
     21, above.
19
            23.       The Commission engaged in communications with Fidelity to provide Fidelity the
20
     opportunity to remedy the discriminatory practices described in the Determination referenced in
21
     paragraph 21, above.
22
            24.       The EEOC was unable to secure from Fidelity a conciliation agreement acceptable to
23
     the EEOC.
24
            25.       By letter dated September 7, 2018, the EEOC notified Fidelity that the EEOC had
25
     determined that further conciliation efforts would be futile or non-productive. The letter also informed
26
     Fidelity that the EEOC would not make any further efforts to conciliate Ms. Faiz’s charge.
27

FIRST AMENDED COMPLAINT                                      4                           Case No. 4:19-cv-01231-JSW
          Case 4:19-cv-01231-JSW Document 64 Filed 12/20/19 Page 5 of 9




 1          26.     All conditions precedent to the initation of this lawsuit have been fulfilled.
 2                                       STATEMENT OF CLAIMS
 3                                First Claim – Hostile Work Environment
 4          27.     Since at least November 12, 2015, Fidelity engaged in unlawful employment practices
 5   in violation of Section 703(a)(1) of Title VII, 42 U.S.C. §2000e-2(a)(1). These practices, which
 6   continued on a regular basis, included subjecting Ms. Faiz to an offensive, abusive and hostile work
 7   environment on the basis of her national origin.
 8          28.     Fidelity Home Energy, Inc. sold solar panels and other energy efficient products.
 9   Fidelity’s Owner, President and CEO was Bradley Smith.
10          29.     Ayesha Faiz is a Middle Eastern woman of Afghan descent.
11          30.     Ms. Faiz commenced her employment with Fidelity on or around November 12, 2015.
12   Fidelity hired Ms. Faiz to work as a Representative Services Supervisor in Fidelity’s Representative
13   Services Department in San Leandro, California. Employees in the Representative Services
14   Department contacted eligible customers known as “leads.” Ms. Faiz’s duties consisted primarily of
15   supervising the confirmation of appointments for Fidelity’s sales staff to visit leads’ homes.
16          31.     Within the first week of her employment, Ms. Faiz was advised of and personally
17   observed Fidelity’s adherence to a discriminatory practice of denying service to leads who Fidelity’s
18   employees perceived to be of Middle Eastern or Indian descent. Ms. Faiz understood, upon
19   information and belief, that Fidelity’s CEO, Bradley Smith, imposed the practice.
20          32.     Fidelity’s Representative Services Supervisor (RSS), Leata Tufano, informed Ms. Faiz
21   about the discriminatory policy during her initial training. Ms. Tufano instructed Ms. Faiz to try to
22   discern by last name whether a lead was of Middle Eastern or Indian descent and directed her to tell
23   callers perceived to be Middle Eastern or Indian that Fidelity did not have any available appointments,
24   even when this was not true. Fidelity’s RSS also charged Ms. Faiz to tell these callers that Fidelity
25   would send them information about its services even though Fidelity had no intention of mailing the
26   information to them.
27          33.     Ms. Tufano also demonstrated for Ms. Faiz how to use Google to screen caller names

FIRST AMENDED COMPLAINT                                   5                           Case No. 4:19-cv-01231-JSW
          Case 4:19-cv-01231-JSW Document 64 Filed 12/20/19 Page 6 of 9




 1   if she was uncertain whether the lead was Middle Eastern or Indian. She showed Ms. Faiz how to
 2   search the lead’s name and view images of people with the same last name as a method to try to discern
 3   the individual’s national origin. When Ms. Tufano concluded that the individual was likely Middle
 4   Eastern or Indian, she cancelled their appointment.
 5          34.     Ms. Faiz learned that Fidelity used its internal database to track leads based on their
 6   ethnicity. Fidelity used an “Ethnicity” field to place leads on an internal Do Not Call list when their
 7   names appeared to be Indian or Middle Eastern. Ms. Faiz also observed that Fidelity’s employees
 8   annotated database records for individuals who appeared to be Indian or Middle Eastern with
 9   comments such as “Not Qualified” or “We Won’t Run This” or “Indian Name!” Ms. Faiz also saw a
10   post-it note on an employee’s computer that said, “No Indians.”
11          35.     Fidelity instructed Ms. Faiz to insert comments, such as “NQ” or “Not Qualified” in
12   database notes for leads that she knew the company did not want to pursue because they were likely
13   Middle Eastern or Indian. Fidelity also required Ms. Faiz to instruct subordinate telemarketers to
14   adhere to the discriminatory practice.
15          36.     Ms. Faiz followed Fidelity’s instructions and rejected leads of perceived Middle
16   Eastern or Indian descent, although she found the practice offensive. She was compelled to adhere to
17   the discriminatory policy almost daily.
18          37.     Fidelity’s practice of discriminating against Middle Eastern and Indian potential
19   customers caused Ms. Faiz considerable distress and anxiety, particularly since many of the people
20   targeted by the policy had last names shared by members of her own family and community.
21          38.     Throughout her tenure, Ms. Faiz raised her concerns about and objections to the
22   discriminatory practice to multiple supervisors.      Nevertheless, the practice persisted causing a
23   discriminatorily hostile work environment for Ms. Faiz.
24          39.     The effect of the practices described in paragraphs 27 through 38 above has been to
25   deprive Ms. Faiz of equal employment opportunities and otherwise adversely affect her status as an
26   employee, because of her national origin, Afghan and Middle Eastern.
27          40.     The unlawful employment practices described in paragraphs 27 through 38 above were

FIRST AMENDED COMPLAINT                                    6                        Case No. 4:19-cv-01231-JSW
             Case 4:19-cv-01231-JSW Document 64 Filed 12/20/19 Page 7 of 9




 1   intentional.
 2            41.      The unlawful employment practices complained of in paragraphs 27 through 38 above
 3   were done with malice or with reckless indifference to the federally protected rights of Ms. Faiz.
 4                                    Second Claim – Constructive Discharge
 5            42.      The EEOC hereby incorporates the allegations of paragraphs 1 through 41 above as
 6   though fully set forth herein.
 7            43.      Since the beginning of November 2015, and thereafter, Ms. Faiz endured a workplace
 8   rife with discrimination directed toward Middle Eastern and Indian people. Almost daily, she was
 9   required to adhere to a discriminatory practice that excluded customers of Middle Eastern and Indian
10   descent.       She questioned multiple supervisors about the policy and complained about it. Her
11   complaints were futile. Fidelity continued to discriminate against Middle Eastern and Indian potential
12   customers.
13            44.      Unable to continue working under discriminatory conditions, Ms. Faiz sent a text to
14   Fidelity on December 7, 2015 writing, in relevant part: “I’ve been really uncomfortable working [here]
15   knowing the company refuses to service middle easterners or Indians. . . It makes me sick to know
16   that we refuse to service a particular ethnicity of people. We literally go out of our way to single them
17   out.”
18            45.      The acts of Fidelity described in paragraphs 42 through 44 above and the First Claim
19   for Relief made Ms. Faiz’s working conditions so intolerable that a reasonable person would have felt
20   compelled to resign. Ms. Faiz felt compelled to resign and was constructively discharged on
21   December 7, 2015.
22            46.      The effect of the actions described in paragraphs 42 through 44 above has been to
23   deprive Ms. Faiz of equal employment opportunities and otherwise adversely affect her status as an
24   employee.
25            47.      The unlawful employment practices complained of in paragraphs 42 through 44 above
26   were intentional.
27            48.      The unlawful employment practices described in paragraphs 42 through 44 above were

FIRST AMENDED COMPLAINT                                    7                          Case No. 4:19-cv-01231-JSW
           Case 4:19-cv-01231-JSW Document 64 Filed 12/20/19 Page 8 of 9




 1   done with malice or with reckless indifference to the federally protected rights of Ms. Faiz.
 2                                          PRAYER FOR RELIEF
 3          Wherefore, the EEOC respectfully requests that this Court:
 4          49.     Grant a permanent injunction enjoining Defendants, their officers, agents, servants,
 5   employees, attorneys, successors, and all persons in active concert or participation with them, from
 6   creating, failing to prevent and failing to promptly correct an offensive, abusive, intimidating, and
 7   hostile work environment on the basis of national origin, and/or engaging in any other employment
 8   practice that discriminates on the basis of national origin.
 9          50.     Order Defendants to institute and carry out policies, practices, and programs which
10   provide equal employment opportunities for workers of Afghan, Middle Eastern or Indian descent,
11   and which eradicate the effects of their past and present unlawful employment practices.
12          51.     Order Defendants to make whole Ms. Faiz, by providing appropriate backpay with
13   prejudgment interest, in amounts to be determined at trial, and other affirmative relief necessary to
14   eradicate the effects of their unlawful employment practices, including but not limited to reinstatement
15   of Ms. Faiz.
16          52.     Order Defendants to make whole Ms. Faiz by providing compensation for past and
17   future pecuniary losses resulting from the unlawful employment practices described above, including
18   job search expenses and medical expenses, in amounts to be determined at trial.
19          53.     Order Defendants to make whole Ms. Faiz by providing compensation for past and
20   future nonpecuniary losses resulting from the unlawful practices described above, including
21   inconvenience, pain and suffering, loss of enjoyment of life, anxiety, stress, and humiliation, in
22   amounts to be determined at trial.
23          54.     Order Defendants to pay Ms. Faiz punitive damages for their malicious and reckless
24   conduct, as described above, in amounts to be determined at trial.
25          55.     Grant such further relief as the Court deems necessary and proper in the public interest.
26          56.     Award the EEOC its costs of this action.
27

FIRST AMENDED COMPLAINT                                    8                         Case No. 4:19-cv-01231-JSW
          Case 4:19-cv-01231-JSW Document 64 Filed 12/20/19 Page 9 of 9




                                             JURY TRIAL DEMAND
 1
              The EEOC requests a jury trial on all questions of fact raised by its First Amended Complaint.
 2
                                                   SHARON FAST GUSTAFSON
 3                                                 GENERAL COUNSEL
 4                                                 JAMES L. LEE
                                                   DEPUTY GENERAL COUNSEL
 5
                                                   GWENDOLYN YOUNG REAMS
 6                                                 ASSOCIATE GENERAL COUNSEL
 7                                                 EQUAL EMPLOYMENT OPPORTUNITY
                                                   COMMISSION
 8                                                 131 M Street, N.E.
                                                   Washington, DC 20507
 9
     Dated:     December 20, 2019                        /s/ Roberta L. Steele
10                                                 ROBERTA L. STEELE
                                                   Regional Attorney
11
     Dated:     December 20, 2019                         /s/ Marcia L. Mitchell
12                                                 MARCIA L. MITCHELL
                                                   Supervisory Trial Attorney
13

14   Dated:     December 20, 2019                         /s/ James H. Baker
                                                   JAMES H. BAKER
15                                                 Trial Attorney
16                                                 EQUAL EMPLOYMENT
                                                   OPPORTUNITY COMMISSION
17                                                 San Francisco District Office
18

19

20

21

22

23

24

25

26

27

FIRST AMENDED COMPLAINT                                   9                          Case No. 4:19-cv-01231-JSW
